Citation Nr: 0013700	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  97-32 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1956 to 
November 1957.

This matter comes to the Board of Veterans' Appeals (Board) 
from a Department of Veterans Affairs (VA) Phoenix Regional 
Office (RO) February 1997 rating decision which denied 
service connection for hearing loss and tinnitus.


FINDING OF FACT

The veteran's claims of entitlement to service connection for 
hearing loss and tinnitus are supported by evidence 
sufficient to make the claims plausible and capable of 
substantiation.


CONCLUSIONS OF LAW

1.  The veteran has submitted a well-grounded claim of 
entitlement to service connection for hearing loss.  
38 U.S.C.A. § 5107 (West 1991).

2.  The veteran has submitted a well-grounded claim of 
entitlement to service connection for tinnitus.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Law and Regulations.  Service connection for VA disability 
compensation purposes will be awarded to a veteran who served 
on active duty during a period of war, or during a post-1946 
peacetime period, for any disease or injury that was incurred 
in or aggravated by a veteran's active service or for certain 
diseases that were initially manifested, generally to a 
compensable degree of 10 percent or more, within a specified 
presumption period after separation from service.  This 
presumption period is generally within the first post-service 
year.  See 38 U.S.C.A. §§ 1110, 1112(a), 1116, 1131, 1133(a), 
1137; 38 C.F.R. §§ 3.303(a), 3.306, 3.307 (1999).  This 
presumption includes organic diseases of the nervous system 
such as sensorineural hearing loss.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d) (1999).

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  An allegation that 
a disorder is service connected is not sufficient; the 
veteran must submit evidence in support of a claim that would 
"justify a belief by a fair and impartial individual that 
the claim is plausible."  See 38 U.S.C.A. § 5107(a) (West 
1991); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The quality 
and quantity of the evidence required to meet this statutory 
burden of necessity will depend upon the issue presented by 
the claim.  Where the determinant issue involves a question 
of medical causation or medical diagnosis, competent medical 
evidence to the effect that the claim is plausible or 
possible is required to establish a well-grounded claim.  Lay 
assertions of medical causation cannot constitute evidence 
sufficient to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a).  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also 
establish a well-grounded claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity standard is established by 
competent evidence of the existence of a chronic disease in 
service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in 
some circumstances, lay evidence of a nexus between the 
present disability and the post- service symptomatology.  
This type of lay evidence, for purposes of well ground-
edness, will be presumed credible when it involves 
symptomatology that is not inherently incredible or beyond 
the competence of a lay person to observe.  Savage, supra.

In Savage, the Court held that evidence needed to demonstrate 
the existence in service of the claimed disorder depends on 
whether the disability is of a type that requires medical 
expertise to demonstrate its existence or whether the 
disability is of the type as to which lay observation is 
competent to identify its existence.  The Court also held 
that evidence of the existence of the claimed disorder can 
either be contemporaneous with the time period to which it 
refers, or can be post-service evidence.  As long as the 
condition is noted at the time the veteran was in service, 
such noting need not be reflected in any written 
documentation, either contemporaneous to service or 
otherwise.  Additionally, with respect to the question of 
whether medical evidence is needed to demonstrate that a 
veteran presently has the same condition he or she had in 
service or whether lay evidence will suffice depends on the 
nature of the veteran's present condition, i.e., whether it 
is of a type that requires medical expertise to identify it 
as the same condition as that in service or during a 
presumption period, or whether it can be so identified by lay 
observation.  Finally, the Court in Savage, noted that 
symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  See Wilson v. Derwinski, 2 
Vet. App 16, 19 (1991) ("regulation requires continuity of 
symptomatology, not continuity of treatment").

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The 
determination of whether the veteran's impaired hearing 
amounts to a disability for VA compensation purposes is 
governed by 38 C.F.R. § 3.385, which states that hearing loss 
will be considered to be a disability when the threshold 
level in any of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz is 40 decibels or greater; or the thresholds for 
at least three of these frequencies are 26 decibels or 
greater; or speech recognition scores are less than 94 
percent.

If the record shows evidence of in-service acoustic trauma 
and in-service audiometric results indicate an upward shift 
in tested thresholds, and if post-service audiometric testing 
results meet the requirements of 38 C.F.R. § 3.385, rating 
authorities must consider whether there is a medically sound 
basis to attribute the post-service findings to injury in 
service, or whether they are more properly attributable to 
intercurrent causes.  Hensley, 5 Vet. App. at 159.


Factual Background.  The veteran's DD-214 reflects that he 
served as an information specialist during his period of 
service.

The service medical records show that at the time of the 
veteran's April 1956 service entrance examination, no hearing 
loss was noted on whispered voice testing.  In the 
accompanying Report of Medical History, he indicated that he 
had not had any ear trouble or worn hearing aids.   The 
remainder of the service medical records show no complaints 
or treatment for hearing loss or tinnitus.  Both whispered 
and spoken voice tests were performed during the separation 
examination, each showing results of 15/15.  However, the 
typed version of the examination report indicates that the 
findings were for the left ear only.

A medical record from Fair Oaks shows that the veteran was 
admitted for psychiatric treatment in January 1958.  Personal 
history noted at that time included the following:  

"He had an ear infection when he was six 
months old and a mastoid infection at the 
age of three.  Since that time he has had 
loss of hearing in the right ear."

On mental status examination, the following was reported:

"On admission patient is very reluctant 
to give information voluntarily, covering 
up by complaining about physical 
symptoms, ringing in his ear and loss of 
hearing in the right ear.  But then he 
gives up, with a sarcastic smile, and 
states. . . ."

By a rating decision dated in August 1958, the RO established 
service connection for schizophrenic reaction, residual type, 
in partial remission.

On VA neuropsychiatric examinations in December 1961 and 
November 1963, the veteran reported that he had a ringing in 
his right ear.

On VA neuropsychiatric examination in November 1965, the 
veteran reported that he had a continuous ringing in his 
right ear and that he had trouble hearing out of that ear.

On VA psychiatric examination in December 1966, the veteran 
reported that he had a continuous ringing in his right ear.

On VA neuropsychiatric examination in February 1970, the 
veteran reported that he had a continuous ringing in his 
right ear and that he had trouble hearing out of that ear.

VA hospital records show that the veteran was admitted for 
psychiatric treatment in November 1975.  At that time, he 
reported that he had difficulty hearing out of his right ear 
and that he had been exposed to acoustic trauma two years 
earlier.

A May 1991 audiological examination report from S. Landau, 
M.D., shows that the veteran's auditory thresholds at 500, 
1,000, 2,000, 3000 and 4,000 Hertz were 30, 25, 85, 90 and 
90, respectively, in the right ear.  His auditory thresholds 
at 500, 1,000, 2,000 and 3,000 Hertz were 40, 30, 50 and 55, 
respectively, in the left ear.  Speech discrimination was 72 
percent in the right ear, and 64 percent in the left ear.  
The veteran was assessed as having a bilateral sensorineural 
hearing loss.  It was noted that he had had tinnitus for 30 
years.

Medical records from The Treatment and Learning Centers show 
that the veteran was afforded an audiological examination in 
October 1992.  The audiological examination report shows that 
his auditory thresholds at 500, 1,000, 2,000, 3000 and 4,000 
Hertz were 15, 25, 85, 85 and 90, respectively, in the right 
ear, and 45, 25, 50, 60 and 65, respectively, in the left 
ear.  The veteran was assessed as having a mild to profound 
hearing loss in the right ear, and a mild to moderately 
severe hearing loss in the left ear.  It was noted that the 
veteran reported that his hearing had changed because of his 
work environment at the United States Postal Service where he 
was surrounded by loud machinery.

VA outpatient treatment records show that the veteran was 
examined to get medical clearance for hearing aids in April 
1996.  At that time, an examination of his tympanic membranes 
and ear canals revealed normal findings.  He was then cleared 
for hearing aids.  It was noted that the veteran experienced 
occasional tinnitus in his right ear.  It was also noted that 
he was a tank driver in service and that he had a history of 
noise exposure with the United States Postal Service.

On VA audiological evaluation in June 1997, the veteran's 
auditory thresholds at 500, 1,000, 2,000, 3000 and 4,000 
Hertz were 35, 45, 85, 90 and 95, respectively, in the right 
ear, and 40, 45, 55, 60 and 70, respectively, in the left 
ear.  Speech discrimination was 60 percent in the right ear, 
and 92 percent in the left ear.  The examiner commented that 
the veteran had a mild to moderate sloping to severe 
sensorineural hearing loss.  It was noted that the veteran 
reported that he had tinnitus and that its onset began eight 
months after he was exposed to a cannon blast in 1957.

At his January 1998 hearing, the veteran testified that, 
during his period of service, he was a tank driver following 
his basic training and that he later became a writer at a 
public information office.  He also testified that he was 
exposed to acoustic trauma from discharging tank cannons in 
1957.  He reported that he experienced an intense loss of 
hearing and ringing in his ears following this incident but 
that these symptoms subsided upon his return from the firing 
range.  He indicated that he did not experience any hearing 
loss or tinnitus during his service with the public 
information office.  He reported that he was seen with 
complaints of vision problems and dizziness in service and 
that he believed that they were manifestations inner ear 
trauma.  He stated that the ringing in his ear began 
approximately 2 days before he was discharged from the Army 
in November 1957 but that he did not see a doctor as the 
ringing was barely perceptible at that time and he thought he 
was imagining it.  He related that he complained of a ringing 
in his ear and loss of hearing in his right ear when he 
entered a civilian hospital in January 1958.  At that time 
the ringing in his right ear had intensified to a point that 
it actually kept him awake at nights.  He testified that he 
did not have an audiometric examination until January 1991.

On VA audiological evaluation in February 1998, the veteran's 
auditory thresholds at 500, 1,000, 2,000, 3000 and 4,000 
Hertz were 35, 45, 90, 95 and 95, respectively, in the right 
ear, and 45, 45, 65, 60 and 75, respectively, in the left 
ear.  Speech discrimination was 8 percent in the right ear, 
and 84 percent in the left ear.  
The veteran was assessed as having a mild to moderate low 
frequency sloping to severe to profound high frequency 
sensorineural hearing loss in the right ear, and a moderate 
to moderately severe sensorineural hearing loss in the left 
ear.

Analysis.  The typed version of the report of examination for 
discharge seems to suggest that whispered or spoken voice 
tests results were not obtained for the veteran's right ear.  
Medical records from the Fair Oaks sanitarium show that he 
reported having a right ear hearing loss in January 1958, 
about 2 months after his release from active service.  VA 
records show that he reported having hearing problems in 
1965, 1970 and 1975.  VA audiological evaluation reports 
beginning in 1991 reflect that the veteran had bilateral 
auditory threshold levels in excess of 40 decibels and speech 
recognition scores which were less than 94 percent.  As such, 
these reports show that he has a hearing disability pursuant 
to 38 C.F.R. § 3.385.  The veteran testified in January 1998 
as to in-service acoustic trauma  On the day of the hearing, 
the RO requested that the veteran be scheduled for an 
audiometric examination which was accomplished in February 
1998 and confirmed that the veteran had severe to profound 
hearing loss in the right ear and moderate to moderately 
severe sensorineural hearing loss in the left ear.  

In assessing whether the veteran's claim of entitlement to 
service connection for hearing loss meets the threshold for a 
well-grounded claim, the statutes, rules, and cases make 
clear that the VA must construe all facts, make all 
inferences, and apply all presumptions in favor of the 
veteran.  Thus, the evidence submitted in support of a claim 
must be accepted as true for the purpose of determining 
whether the claim is well grounded except when the 
evidentiary assertion is inherently incredible or when the 
fact asserted is beyond the competence of the person making 
the assertion.  

The record clearly establishes that the veteran currently has 
a hearing loss disability.  The occurrence of injury in 
service is supported by the veteran's testimony as to 
acoustic trauma during service.  In the opinion of the Board, 
the fact that the veteran complained of right hearing loss 
less than 2 months after his release from service is 
sufficient to establish a plausible nexus between the in-
service acoustic trauma and the hearing loss, particularly in 
light of the typed version of the discharge examination.  
Thus, this claim is well grounded.  Caluza, 7 Vet. App. at 
506.

Even though the service medical records are negative for 
tinnitus, medical records from the Fair Oaks sanitarium show 
that the veteran reported having a ringing in his right ear 
in January 1958, about 2 months after his release from active 
service.  On VA psychiatric examinations in December 1961, 
November 1963, November 1965, December 1966, and February 
1970, the veteran reported that he had a ringing in his right 
ear.  A May 1991 audiological examination report noted that 
he had had tinnitus for 30 years.  On VA audiological 
evaluation in June 1997, it was noted that the veteran 
reported that he had tinnitus and that its onset began eight 
months after he was exposed to a cannon blast in 1957.  At 
his January 1998 hearing, the veteran testified that he was 
exposed to acoustic trauma from discharging tank cannons in 
1957, followed by ringing in his ears which subsided upon his 
return from the firing range, but which began again 
approximately 2 days before he was discharged from the Army 
in November 1957.  He related that the ringing in his ear had 
intensified to a point that it actually kept him awake at 
nights by January 1958 when he was admitted to a private 
hospital.

Although the veteran, as a lay person, is not qualified to 
render medical opinions as to diagnosis or causation, he is 
qualified to report symptomatology that is not inherently 
incredible or beyond the competence of a lay person to 
observe.  See Savage v. Gober, 10 Vet. App. 488.  Certainly, 
the veteran is qualified to report that he had ringing in his 
ears in and after service, points which he has confirmed 
under oath.  He has also testified that he was exposed to 
acoustic trauma while in service.

At the well-groundedness stage, veteran's testimony as to the 
ringing in his ears during service and after service must be 
accepted as truthful.  Additionally, the Board finds that, in 
accordance with the Court's guidance in Savage, that tinnitus 
is a condition as to which lay observation is competent to 
identify its existence.  Thus, the veteran's testimony is 
competent to establish the existence of tinnitus during 
service and continuity of symptomatology thereafter.  
Likewise the Board holds that tinnitus is a condition as to 
which medical evidence is not needed to demonstrate that the 
veteran presently has the same condition he had in service or 
to demonstrate a relationship between the continuity of 
symptomatology and his present tinnitus.  Thus, the veteran's 
claim of entitlement to tinnitus is also found to be well 
grounded.


ORDER

The claim of entitlement to service connection for hearing 
loss is well grounded.  To this extent only, the benefit 
sought on appeal is allowed.

The claim of entitlement to service connection for tinnitus 
is well grounded.  To this extent only, the benefit sought on 
appeal is allowed.



REMAND

Because the veteran's hearing loss and tinnitus claims are 
well grounded, VA has a duty to assist the veteran in 
developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  In the instant case, the Board finds that 
additional development is necessary for a full and fair 
adjudication of the veteran's appeal.

The veteran was accorded an audiometric examination for 
disability evaluation purposes in February 1998.  
Unfortunately, no opinion was offered as to the etiology or 
date of onset of the veteran's hearing loss.  The examiners 
did not indicate whether or not tinnitus was present.  When 
the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, 
the Board must supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises that clearly support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Here, the Board is of the opinion that another 
medical examination would materially assist in the 
adjudication of his appeal.  See Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  Accordingly, the Board concludes that 
a remand is necessary for a full and fair adjudication of the 
veteran's appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for hearing 
loss and/or tinnitus.  After securing any 
necessary release, the RO should obtain 
those records not on file.

2.  The veteran should be afforded VA 
otologic and audiometric examinations in 
order to determine the etiology and date 
of onset of his hearing loss and 
tinnitus.  The claims file must be made 
available to the examiners prior to their 
examinations.  The examiners should 
elicit a detailed history from the 
veteran of any pre-service, in-service 
and post-service hearing problems.  All 
pertinent symptomatology and findings 
should be reported in detail.  Following 
completion of these examinations, the 
examiners should specifically comment as 
to whether any hearing loss disability 
and/or tinnitus began during the 
veteran's military service or is as 
likely as not the result of some incident 
or incidents of his period of military 
service.  Any opinions expressed must be 
accompanied by a rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinion to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
REMAND, and if they are not, the RO 
should take corrective action.

4.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should 
readjudicate the issues of service 
connection for hearing loss and tinnitus.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick


 

